Per-Curiam.
As the defendant below did not pay his' third instalment at the day in order to entitle him to a conveyance, he had not gained a right to control the use of the title in the hands of the plaintiff, on the principle of Brown v. Metz, 5 Watts, 164; and as he ever afterwards was behind in his payments, it might well be used against him as an instrument of compulsion. Subsequent to the day, however, the title became indubitably encumbered; and the defendant objected at the trial against being compelled to take it in that plight. But though equity will' not compel a vendee to take a defective title, it will compel him to take a good title subject to a pecuniary charge, against which adequate security has been given. The distinction is taken in Fildes v. Hooker, 3 Mad. Rep. 193, in order to reconcile that case to Halsey v. Grant, 13 Ves. 75, and Horniblow v. Shirley, id. 81, in which specific performance was decreed on security given against such an encumbrance. The case before us falls directly within the principle; and as the qu.es-. tion of adequacy was for the jury, the direction was clearly right.
Judgment affirmed.